Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 1 of 18 PageID #:919




                       Exhibit C
         Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 2 of 18 PageID #:920




       Chicago                 Cleveland                New York                 St. Louis            Washington, D.C.
Ten North Dearborn Street   Western Reserve Law     444 Madison Avenue       9200 Litzsinger Road   1101 Pennsylvania Ave. NW
       Sixth Floor               Building               Fourth Floor               First Floor              Suite 300
  Chicago, Illinois 60602   7556 Mentor Avenue    New York, New York 10022    St. Louis, Missouri     Washington, D.C. 20004
      312.214.7900          Mentor, Ohio 44060         646.933.1000                  63144                202.975‐2288
                               440.953.8888                                     440.953.8888
     Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 3 of 18 PageID #:921



                    DiCello Levitt Gutzler LLC’s Experience and Representative Cases

             Representing institutional investors, individuals, businesses, and public clients, the firm’s attorneys have
successfully prosecuted and settled numerous complex cases and class actions, resulting in billions of dollars in
recoveries for their clients and other class members. Partners Mark DiCello, Adam Levitt, and Greg Gutzler lead a top‐
notch team of recognized leaders who share a collective depth of experience and steadfast commitment to justice.
Their tireless advocacy on behalf of their clients is well‐known, recently leading Mike Bowers, Georgia’s former Attorney
General, to characterize a settlement obtained by Adam Levitt and Amy Keller on behalf of small business owners
against a major credit card processor as a “work of art,” and “one of the best pieces of legal work I have ever observed.”
Champs Sports Bar & Grill v. Mercury Payment Systems, LLC, No. 16‐cv‐00012 (N.D. Ga.).
             Based in Chicago, Cleveland, New York, and St. Louis with a nationwide practice, the firm’s attorneys have
successfully led—and are presently leading—many large class and multidistrict actions, including against industry titans
such as Apple, Intel, General Motors, Marriott, and Equifax, and representing businesses and investors in arbitrations
and litigation in multiple courts.

  REPRESENTATIVE MULTIDISTRICT AND CLASS ACTION CASES

  Arnold Black v. Detective Randy Hicks, et al., No.   $50 million jury verdict affirmed for       Trial and Appellate
  108958 (Ct. App. Ohio)                               victim of civil rights abuses.              Counsel

  Attorney General Dana Nessel, on behalf of the       Action on behalf of the State of            Special Assistant
  people of the State of Michigan v. 3M Company,       Michigan for damages caused by per‐         Attorneys General
  et al., No. 20‐003366‐NZ (Cir. Ct. Kent County)      and polyfluoroalkyl chemicals.

  Attorney General Dana Nessel, on behalf of the       Action on behalf of the State of            Special Assistant
  people of the State of Michigan v. E.I. du Pont de   Michigan for environmental damages          Attorneys General
  Nemours and Company, et al., No. 20‐cv‐00787         caused by aqueous film‐forming foam
  (W.D. Mich.)                                         chemicals.

  In re Fairlife Milk Products Marketing and Sales     Nationwide multidistrict class action       Co‐Lead Counsel
  Practices Litigation, No. 19‐cv‐3924 (N.D. Ill.)     involving sales practices of milk
                                                       products.

  In re American Medical Collection Agency, Inc.,      Data breach affecting millions of           Co‐Lead Counsel
  Customer Data Security Breach Litig., No. 19‐        patients whose personal information in
  md‐2904 (D.N.J.)                                     laboratory records was exposed by a
                                                       collections company.

  In Re: Marriott International, Inc., Customer        Data breach affecting nearly 400 million    Co‐Lead Counsel
  Data Security Breach Litigation, No. 19‐md‐          people.
  02879 (D. Md.)

  T.S. Kao, Inc., et al. v. North American Bancard,    Nationwide settlement for $15 million       Co‐Lead Counsel
  LLC, et al., No. 16‐cv‐4219 (N.D. Ga.)               pending approval for merchants who
                                                       were overcharged for credit card
                                                       processing services.

  In re Intel Corp. CPU Marketing, Sales Practices     Nationwide class action related to          Plaintiffs’ Steering
  and Products Liability Litigation, No. 18‐md‐        security flaws in Intel‐manufactured        Committee
  02828 (D. Or.)                                       CPUs.




  www.dicellolevitt.com                                                                                                   1
   Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 4 of 18 PageID #:922




In re Apple Inc. Device Performance Litigation,      Nationwide class action concerning             Plaintiffs’ Executive
No. 18‐md‐02827 (N.D. Cal.)                          device throttling; settlement of up to         Committee
                                                     $500 million.

In re Polaris Marketing, Sales Practices, and        Nationwide class action against off‐road       Co‐Lead Counsel
Products Liability Litigation, No. 18‐cv‐0939 (D.    vehicle manufacturer related to design
Minn.)                                               defects impacting driver safety.

In re Equifax, Inc. Customer Data Security           Nationwide settlement for $1.5 billion         Co‐Lead Counsel
Breach Litigation, No. 17‐MD‐02800 (N.D. Ga.)        related to data breach impacting 147
                                                     million individuals.

State of New Mexico, ex rel. Hector H. Balderas      Consumer protection lawsuit brought by Counsel by Special
v. Takata Corporation, No. D‐101‐CV‐2017‐            state attorney general involving       Commission
00176 (Santa Fe 1st Jud. Dist., N.M.)                defective and dangerous airbags.

Champs Sports Bar & Grill v. Mercury Payment         Card processing fee class action               Co‐Lead Counsel
Systems, LLC, No. 16‐cv‐00012 (N.D. Ga.)             resulting in nationwide settlement of
                                                     $52 million for small businesses.

Sloan v. General Motors LLC, No. 16‐cv‐07244         Excessive oil consumption defect class         Co‐Lead Counsel
(N.D. Cal.)                                          action.

State of New Mexico, ex rel. Hector H. Balderas      Consumer protection lawsuit related to         Counsel by Special
v. Volkswagen Group of America, No. D‐101‐CV‐        corporation’s use of defeat device to          Commission
2016‐00131 (Santa Fe 1st Jud. Dist., N.M.)           circumvent state consumer and
                                                     environmental laws.

In re Volkswagen “Clean Diesel” Marketing,           Vehicle emissions/defeat device class          Plaintiffs’ Steering
Sales Practices and Products Liability Litigation,   action litigation resulting in over $16        Committee
No. 15‐md‐2672 (N.D. Cal.)                           billion in total settlements for
                                                     consumers.

In re General Motors LLC Ignition Switch             Ignition switch defect class action.           Executive Committee
Litigation, No. 14‐md‐2543 (S.D.N.Y.)

In re Navistar MaxxForce Litigation, No. 14‐cv‐      Nationwide truck emissions control             Co‐Lead Counsel
10318 (N.D. Ill.)                                    system defect class action resulting in a
                                                     $35 million settlement.

NCUA v. RBS Securities, Inc., No. 13‐cv‐6726         Securities litigation related to residential   Represented
(S.D.N.Y.)                                           mortgage‐backed securities; accepted           Government Agency
                                                     offer of judgment for $129.6 million,
                                                     plus fees

In re Adobe Systems, Inc. Privacy Litigation,        Data breach affecting 38 million               Executive Committee
No. 13‐cv‐05226 (N.D. Cal.)                          customer accounts.

CMFG Life Ins. Co. v. RBS Sec. Inc., No. 12‐cv‐037   Securities litigation related to residential   Counsel for Large
(W.D. Wis.)                                          mortgage‐backed securities; recovery           Wisconsin
                                                     amounts confidential.                          Corporation



www.dicellolevitt.com                                                                                                       2
   Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 5 of 18 PageID #:923




Roberts v. Electrolux Home Products, Inc., No.       Defective dryer class action resulting in      Co‐Lead Counsel
12‐cv‐1644 (C.D. Cal.)                               $35.5 million nationwide settlement.

In re Imprelis Herbicide Marketing, Sales            Tree and shrub damage from defective           Co‐Lead Counsel
Practices and Products Liability Litigation, MDL     herbicide class action resulting in $550
No. 2284 (E.D. Pa.)                                  million settlement.

In re Sony Gaming Networks and Customer Data         Data breach case affecting 77 million          Co‐Lead Counsel
Security Breach Litigation, No. 11‐md‐02258          accounts.
(S.D. Cal.)

In re Michaels Stores Pin Pad Litigation, No. 11‐    Data breach lawsuit concerning                 Co‐Lead Counsel
cv‐3350 (N.D. Ill.)                                  compromised payment information.

In re StarLink Corn Products Liability Litigation,   Biotechnology class action concerning          Co‐Lead Counsel
No. 01‐md‐1403 (N.D. Ill.)                           contamination of U.S. corn supply with
                                                     unapproved genetically modified trait
                                                     resulting in $110 million settlement.

In re Genetically Modified Rice Litigation, No.      Biotechnology mass tort concerning             Co‐Lead Counsel
06‐md‐1811 (E.D. Mo.)                                contamination of U.S. rice supply
                                                     resulting in aggregate settlements
                                                     exceeding $1.1 billion.

In re Porsche Cars Plastic Coolant Tubes             Nationwide class action involving              Co‐Lead Counsel
Litigation, No. 11‐md‐2233 (S.D. Ohio)               defective engine coolant tubes resulting
                                                     in $45 million settlement.

In re: Reebok Easytone Litigation, No. 10‐CV‐        False advertising class action resulting in    Class Counsel
11977 (D. Mass.)                                     $25 million, non‐reversionary
                                                     settlement fund.

In re Pharmatrak, Inc. Privacy Litigation,           Internet privacy lawsuit related to            Co‐Lead Counsel
No. 00‐cv‐11672 (D. Mass.)                           collection of personal information
                                                     without consent.

NCUA v. Barclays Capital, Inc., No. 13‐cv‐6727       Securities litigation related to residential   Represented
(S.D.N.Y.) & No. 12‐cv‐1631 (D. Kan.)                mortgage‐backed securities; settled for        Government Agency
                                                     $325 million combined.

NCUA v. Wachovia Capital Markets LLC,                Securities litigation related to residential   Represented
No. 13‐cv‐6719 (S.D.N.Y.) & No. 11‐2649 (D.          mortgage‐backed securities; settled for        Government Agency
Kan.)                                                $53 million combined.

NCUA v. Morgan Stanley & Co., Inc., No. 13‐cv‐       Securities litigation related to residential   Represented
6705 (S.D.N.Y.) & No. 13‐cv‐2418 (D. Kan.)           mortgage‐backed securities; settled for        Government Agency
                                                     $225 million combined.

NCUA v. RBS Securities, Inc., et al., No. 11‐cv‐     Securities litigation related to residential   Represented
2340 (D. Kan.) & No. 11‐cv‐5887 (C.D. Cal.)          mortgage‐backed securities; settled for        Government Agency
                                                     $1.1 billion.



www.dicellolevitt.com                                                                                                   3
   Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 6 of 18 PageID #:924




Monsanto Co. v. Syngenta Seeds, Inc., No. 07‐cv‐   Breach of licensing agreement related        Represented Large
543 (E.D. Mo)                                      to access to Monsanto’s newest               Biotechnology
                                                   patented soybean technology; resulted        Corporation
                                                   in favorable settlement agreement.

Gulf Power v. Peabody, No. 06‐cv‐270 (N.D. Fla.)   Defending breach of coal supply              Represented Large
                                                   agreement; tried to successful verdict.      Energy Company



Monsanto Co. v. Delta & Pine Land Company          Confidential arbitration re licensing fees   Represented Large
                                                   and obligations related Monsanto’s           Biotechnology
                                                   patented cotton technology.                  Corporation

Monsanto Co. v. Syngenta Seeds, Inc., No.          Licensing dispute related to Monsanto’s      Represented Large
2107CC‐01361 (Missouri State Court, St. Louis      patented soybean technology; tried to        Biotechnology
County)                                            successful verdict; received all remedies    Corporation
                                                   sought, including declaratory judgment
                                                   and injunctive relief.

Monsanto Co. v. Garst Seed Co., No. 2104CC‐        Breach of contract case. Won summary         Represented Large
04999 (Missouri State Court – St. Louis County)    judgment.                                    Biotechnology
                                                                                                Corporation

In re DoubleClick, Inc. Privacy Litigation,        Internet privacy class action.               Co‐Lead Counsel
No. 00‐cv‐0641 (S.D.N.Y.)

Supnick v. Amazon.com, Inc.,                       Internet privacy lawsuit related to          Co‐Lead Counsel
No. C00‐0221P (W.D. Wash.)                         installation of tracking software.

Monsanto Co. v. E.I. du Pont De Nemours & Co.      Patent infringement lawsuit; tried to        Represented Large
Inc., No. 00‐cv‐00952 (E.D. Mo.)                   successful $1 billion verdict, the fourth‐   Biotechnology
                                                   largest patent‐infringement jury verdict     Corporation
                                                   in U.S. history




www.dicellolevitt.com                                                                                               4
   Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 7 of 18 PageID #:925



                    DiCello Levitt Gutzler LLC’s Experienced Roster of Attorneys

         Acknowledged as Super Lawyers and Leading Lawyers by Law Dragon, and AV‐Rated by Martindale‐
Hubbell, the attorneys of DiCello Levitt are recognized as best in their field by prominent legal publications. In
addition, the firm’s attorneys have been included in the Law Bulletin’s 40 Under 40 award, National Trial Lawyers 40
Under 40 list, and the Best Lawyers in America publication.

           Beyond recognition from legal publications, the firm’s attorneys have contributed to the legal community
through scholarship and speaking engagements, including as a panelist for the Women’s Bar Association of Illinois,
testifying before the Illinois Supreme Court Rules Committee on class action practice, and chairing an annual class
action litigation conference in Chicago.




www.dicellolevitt.com                                                                                             5
     Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 8 of 18 PageID #:926



                                            Amy has built a national reputation as a zealous consumer
                                            advocate, directing litigation in nationwide class action cases.

                                            Amy Keller has experience successfully litigating a variety of complex litigation cases in
                                            leadership positions across the United States. As the Firm’s Technology Practice Chair,
                                            which was recently recognized as “practice group of the year” for privacy and data
                                            breach litigation by ALM, Ms. Keller is the youngest woman ever appointed to serve as
                                            co‐lead class counsel in a nationwide class action. In the multidistrict litigation pending
                                            against Equifax related to its 2017 data breach, Ms. Keller represents nearly 150 million
                                            class members and helped to secure a $1.5‐billion settlement. In re Equifax, Inc.
                                            Customer Data Security Breach Litig., No. 17‐md‐02800 (N.D. Ga.). In another case,
 Amy E. Keller                              against Marriott, Ms. Keller represents nearly 300 million consumers. In re Marriott
 Partner                                    International, Inc. Customer Data Security Breach Litig., No. 19‐md‐02879 (D. Md.).
                                            And in another, Ms. Keller is co‐lead counsel for patients whose private medical
 EMAIL:                                     information was potentially exposed in a nationwide data breach. In re American
 akeller@dicellolevitt.com                  Medical Collection Agency, Inc., Customer Data Security Breach Litig., No. 19‐md‐2904
                                            (D.N.J.). Ms. Keller’s numerous other leadership positions have also required
 EDUCATION                                  sophistication in not only understanding complex legal theories, but also presenting
                                            multifaceted strategies to ensure a favorable result. See, e.g., Catalano v. BMW of
 The John Marshall Law School,
                                            North America, LLC, et al., No. 15‐cv‐04889 (S.D.N.Y.) (settlement counsel, nationwide
 Chicago, Illinois, J.D., Law Review
                                            settlement providing replacement of certain electrical parts in automobiles); Roberts,
                                            et al. v. Electrolux Home Prods., Inc., No. 12‐cv‐01644 (C.D. Cal.) (co‐lead settlement
 University of Michigan,
                                            counsel, $35 million relief).
 Ann Arbor, Michigan, B.A.
                                            Ms. Keller’s expertise spans a wide variety of practice areas and topics—including
 PRACTICE AREAS
                                            consumer protection, warranty, product liability, and financial fraud litigation. Ms.
 •    Antitrust Litigation                  Keller’s experience also extends to the development of briefing and strategy at the
 •    Appellate Litigation                  district and appellate court level concerning ascertainability of class members in
 •    Class Action Litigation               consumer class actions, personal jurisdiction challenges in multi‐state cases, complex
 •    Commercial Litigation                 damages models, and the enforceability of arbitration clauses in consumer contracts.
 •    Data Security Litigation              See, e.g., Conagra Brands, Inc. v. Briseño, et al., 138 S. Ct. 313 (2017); Bell v. PNC Bank,
 •    Employment Litigation                 Nat. Ass’n, 800 F.3d 360 (7th Cir. 2015); and Sloan v. General Motors LLC, 27 F. Supp.
 •    Financial Litigation                  3d 840 (N.D. Cal. 2018), among others. A staunch advocate for animal rights and
 •    Human Trafficking Litigation          environmental protection, Ms. Keller also serves as co‐lead counsel in the pending
 •    Privacy Litigation                    livestock welfare case, In re Fairlife Milk Products Litig., No. 19‐cv‐3924 (N.D. Ill.), and
 •    Product Liability Litigation          as an appointed Special Assistant Attorney General for the State of Michigan related
 HONORS
                                            to litigation against chemical manufacturers and distributors for pollution across the
                                            state. Attorney General Dana Nessel, on behalf of the people of the State of Michigan
 •    Honoree, Elite Women of the           v. 3M Company, et al., No. 20‐003366‐NZ (Cir. Ct. Kent County); Attorney General Dana
      Plaintiffs’ Bar, ALM and National
                                            Nessel, on behalf of the people of the State of Michigan v. E.I. du Pont de Nemours and
      Law Journal (2020)
                                            Company, et al., No. 20‐cv‐00787 (W.D. Mich.).
 •    Women Worth Watching,
      Profiles in Diversity Journal
      (2019)                                Ms. Keller is an elected member of the American Law Institute, and a two‐time chair
 •    Super Lawyer: Rising Star, Illinois   of the Chicago Bar Association Class Action Committee, where she gave a number of
      (2016‐present)                        presentations on topics impacting large‐scale consumer class actions, including
 •    National Trial Lawyers, Top 40        presentations on emerging legal issues in privacy cases. Ms. Keller is recognized by
      Under 40 (2018)                       Illinois Super Lawyers as a “Rising Star,” and is a board member and Executive
 •    Plaintiff Trailblazer, National       Committee member of Public Justice, a not‐for‐profit legal advocacy organization. She
      Law Journal (2018)                    is a member of the Sedona Conference’s Working Group 11, which focuses on litigation
 ACTIVITIES                                 issues surrounding technology, privacy, artificial intelligence, and data security. In
                                            2018, Ms. Keller was named a National Law Journal Plaintiff Trailblazer, and one of the
 •    American Law Institute
                                            “Top 40 Under 40” trial lawyers in Illinois by National Trial Lawyers. She is also on the
 •    Public Justice Foundation
                                            production team, and is a writer and dancer for the Chicago Bar Association’s annual
 •    Sedona Conference Working
      Group 11
                                            Bar Show, now in its 97th year, and is the President of the Chicago Art Deco Society,
 •    Law 360 Editorial Advisory Board
                                            where she has been recognized for her leadership in landmark preservation efforts.



www.dicellolevitt.com                                                                                                                 6
   Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 9 of 18 PageID #:927




                                       Additional Members of the Firm

          Our attorneys have the ability to successfully try cases across the spectrum of complex commercial litigation,
financial fraud and securities litigation, public litigation, class actions, defective drug and device cases, catastrophic
injuries, and other areas of law. The firm boasts an impressive roster of additional attorneys.



                                       One of the nation’s leading plaintiffs’ attorneys, Mark regularly
                                       acts as lead and co‐lead counsel in major personal injury and
                                       mass tort actions, with substantial recoveries for victims of
                                       injustice.

                                       Mark DiCello has established a national practice representing victims ranging
                                       from individuals suffering catastrophic personal injuries to classes of plaintiffs
                                       affected by harmful medical devices, pharmaceutical products, chemicals, and
                                       automobiles. In recent years, he has been appointed co‐lead counsel in
                                       massive multidistrict litigation involving defective pelvic mesh devices and was
 Mark A. DiCello                       appointed to a plaintiffs’ committee in a products liability litigation over metal
 Partner                               hip implants, which ultimately led to over $12 billion in settlements. Always
                                       seeking to improve his craft, he has completed the curriculum of the Trial
 EDUCATION                             Lawyers College.
 Cleveland‐Marshall College of Law,
 J.D.                                  Mr. DiCello holds leadership positions in the Association of Plaintiffs’ Interstate
                                       Trucking Lawyers of America, as well as The National Trial Lawyers. Mark is
 University of Dayton, B.A.            frequently asked to speak to gatherings of trial lawyers, and has addressed
                                       national organizations on topics ranging from defective medical devices,
                                       medical malpractice, environmental catastrophes, and advanced trial skills.

                                       Adam operates one of the nation’s leading commercial
                                       litigation practices, achieving billions in recoveries for clients.

                                       A founding partner of DiCello Levitt, Adam Levitt is one of the nation’s leading
                                       advocates for plaintiffs in commercial litigation, class actions, mass torts, and
                                       public client cases. He has extensive experience leading multidistrict and other
                                       nationwide complex litigation lawsuits, with a substantial focus on deceptive
                                       trade practices, financial fraud, sophisticated technology issues, and new
 Adam J. Levitt                        approaches to compound legal issues.
 Partner
                                       A leader in the field of developing novel approaches to damages
                                       methodologies, Mr. Levitt has recovered billions of dollars for clients and class
 EDUCATION
 Northwestern University Pritzker
                                       members. As co‐lead counsel in three of the largest biotechnology class actions
 School of Law, J.D.
                                       in history, he recovered more than $1.7 billion for class members: In re
                                       Genetically Modified Rice Litig. (E.D. Mo.) (securing settlements exceeding $1.1
 Columbia College, Columbia            billion); In re Imprelis Herbicide, Sales Practice and Products Liability Litig. (E.D.
 University, A.B., magna cum laude     Pa.) ($550 million settlement); and In re StarLink Corn Products Liability Litig.
                                       (N.D. Ill.) ($110 million settlement). Mr. Levitt devised the market loss damages
                                       model used in every similar case since StarLink. His legal writing related to
                                       these novel theories and damages modeling earned Mr. Levitt the Burton
                                       Award for Finest Law Firm Writer (2017) and the American Agricultural Law
                                       Association’s Professional Scholarship Award (2017).



www.dicellolevitt.com                                                                                                      7
  Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 10 of 18 PageID #:928



                                       Greg is a well‐respected litigator, having represented both
                                       corporate clients and consumers in the largest cases in the
                                       country.

                                       Mr. Gutzler is an experienced trial lawyer with a track record of results in high‐
                                       stakes cases, handling all aspects of complex commercial litigation, including
                                       securities fraud, antitrust, Lanham Act, whistleblower, ERISA, RICO, patent
                                       infringement, breach of contract, unfair competition, and appraisal
                                       litigation. Greg has litigated extensively on both the plaintiff and defense side,
 Greg Gutzler                          working at his own boutique firm, as well as one of the nation’s most
 Partner                               prestigious plaintiffs’ firms, and before that, as a partner of an Am Law 100
                                       defense firm. Greg is a trusted advocate, chosen by clients when they need
 EDUCATION                             candid, creative, and aggressive approaches to create business solutions and
 University of Michigan Law School,    decisive litigation successes.
 J.D.
                                       Greg represents hedge funds, private equity funds, venture capitalists,
 University of California, Berkeley,   individuals, companies, and governmental entities in complex lawsuits in
 B.A.
                                       federal and state court, and arbitration, across the United States and
                                       internationally. Greg currently represents a series of hedge funds and private
                                       equity investors in multiple commercial arbitrations in the finance sectors,
                                       involving damages in the billions.

                                       Kenneth has led multiple million‐dollar trials involving medical
                                       malpractice, products liability, and transportation claims.

                                       Mr. Abbarno’s practice includes a wide range of civil litigation including, but not
                                       limited to, catastrophic injury cases, transportation industry litigation, toxic
                                       torts, products liability, professional liability, employer intentional tort, and
                                       other complex litigation. He has tried well over 50 civil lawsuits, and has
                                       handled cases in Ohio, Pennsylvania, West Virginia, Virginia, Kentucky, Indiana
                                       and New York.
 Kenneth P. Abbarno
 Partner                               Selected as an Ohio Super Lawyer every year since 2010, Mr. Abbarno is also
                                       an Inside Business Leading Lawyer, rated by The Best Lawyers in America, and
 EDUCATION                             named Transportation Lawyer of the Year in Cleveland. He has a Superb Avvo
 Cleveland‐Marshall College of Law,    rating of 10 out of 10.
 J.D.

 Canisius College, B.A.




www.dicellolevitt.com                                                                                                   8
  Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 11 of 18 PageID #:929



                                      Frank Amanat has almost three decades of litigation expertise,
                                      shepherding the largest single recovery the Department of
                                      Justice has ever obtained in a civil penalty action under FIRREA.

                                      Frank Amanat is a veteran litigator with over 29 years of experience in a broad
                                      range of complex legal matters, with particular expertise in areas of
                                      constitutional and administrative law, as well as class action litigation, complex
                                      and mass torts, financial fraud, regulatory fraud, health care fraud,
                                      pharmaceutical litigation, False Claims Act litigation, asset forfeiture, civil rights,
 F. Franklin Amanat                   environmental, labor and employment, bankruptcy, and immigration. He
 Partner                              regularly addresses legal issues of considerable complexity and importance,
                                      and litigate, or provide legal advice on, significant questions of constitutional,
 EDUCATION                            statutory, and common law. At DiCello Levitt Gutzler, he specializes in
 Harvard Law School, J.D. cum laude   representing victims of fraudulent and illegal conduct, as well as
                                      whistleblowers, governmental entities, and other plaintiffs, in a wide range of
 University of Pennsylvania, B.A.     complex litigation, including class actions and multidistrict litigation, focusing
 summa cum laude                      on financial and securities fraud, health care fraud, civil rights, mass torts, and
                                      other commercial litigation.
 Editor, The Harvard Law Review,
 Volumes 103‐04                       Prior to joining DiCello Levitt Gutzler, Frank spent 24 years at the Department
                                      of Justice, including more than two decades as an Assistant United States
                                      Attorney and then Senior Counsel at the U.S. Attorney's Office for the Eastern
                                      District of New York (Brooklyn), plus stints at the Office of Legal Policy and the
                                      Office of Immigration Litigation. From 2013 to 2018, Frank served as lead
                                      counsel for the Government in the successful investigation and prosecution of
                                      Barclays Bank and two of its former executives for fraud in connection with the
                                      sale of residential mortgage‐backed securities (RMBS); the $2 billion
                                      settlement, reached in early 2018, is the largest single recovery the Department
                                      of Justice has ever obtained in a civil penalty action filed under FIRREA.

                                      Bruce Bernstein has successfully handled a wide range of
                                      commercial litigation including suits at all levels, including
                                      before the U.S. Supreme Court.

                                      As a Trial Attorney in the Civil Fraud Section of the U.S. Department of Justice,
                                      Bruce investigated, litigated, and resolved complex qui tam actions asserting
                                      claims under the False Claims Act. In addition, on behalf of the United States,
                                      he oversaw the litigation of a large action, pending in Germany, asserting
                                      securities fraud‐type claims against a multinational automobile manufacturer,
 Bruce D. Bernstein
                                      which was brought to recover losses incurred by the Federal Thrift Savings Plan,
 Partner
                                      one of the largest defined contribution plans in the world. In private practice,
                                      he successfully litigated some of the largest securities fraud actions ever
 EDUCATION                            filed. Bruce was a pivotal member of the team that secured significant
 The George Washington University     decisions from the Third Circuit and U.S. Supreme Court in the securities class
 Law School, J.D.                     action against Merck & Co., Inc., which arose out of Merck’s alleged
                                      misrepresentations about the cardiovascular safety of its painkiller drug
 University of Vermont, B.S., summa   Vioxx. That action was ultimately resolved for more than $1 billion, which at
 cum laude                            the time of its resolution, was the largest securities recovery ever achieved on
                                      behalf of investors against a pharmaceutical company.




www.dicellolevitt.com                                                                                                      9
  Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 12 of 18 PageID #:930



                                      A powerful storyteller and trial lawyer, Robert has earned multi‐
                                      million‐dollar recoveries for victims.

                                      Mr. DiCello has extensive experience advocating for clients in mass tort and
                                      class action litigation, in addition to maintaining a growing practice focused on
                                      curbing police misconduct, government abuse, and catastrophic injury. He
                                      represents victims of police abuse around the country, earning jury verdicts of
                                      $22 million in 2016, $8.7 million in 2017, and $50 million in 2019 (recently
                                      affirmed) for various cases involving police misconduct. A powerful storyteller
 Robert F. DiCello                    before juries, he also frequently represents clients before appellate courts.
 Partner
                                      Working in the largest prosecutor’s office in the country out of law school—the
                                      Cuyahoga County Prosecutor’s Office—Mr. DiCello rose to manage as many as
 EDUCATION                            eight prosecutors in four different courts. During that time, he tried more than
 Cleveland‐Marshall College of Law,   40 jury trials, involving major felonies from financial crimes to violent crimes to
 J.D.                                 drug offenses.
 Northwestern University, M.A.        He received a master’s degree in music from Northwestern University, and his
                                      law degree from Cleveland‐Marshall College of Law, where he served as Editor‐
 University of Dayton, B.A.
                                      in‐Chief of The Cleveland State Law Review. In 2014, he attended and
                                      completed the curriculum of the Trial Lawyer’s College.

                                      Dan has dedicated his career to protecting the
                                      environment and ensuring that people are afforded a safe
                                      and healthful place to work.

                                      Dan’s work includes the representation of governmental entities, individual
                                      consumers, and corporate clients—all with one primary goal in mind: ensuring
                                      the protection of human health and the environment. His stewardship
                                      ensures not only that polluters be held responsible for contamination and
                                      clean‐up, but that corporate entities understand their responsibilities under
 Daniel R. Flynn                      state and federal environmental laws. As a result of Dan’s advocacy in
                                      counseling clients on compliance, his corporate clients lead their respective
 Partner
                                      industries in environmental stewardship efforts under a number of rules and
                                      regulations including the Clean Water Act (CWA), the Clean Air Act (CAA), the
 EDUCATION
                                      Comprehensive Environmental Response, Compensation and Liability Act
 Indiana University Maurer School
                                      (CERCLA), the Emergency Planning and Community Right‐to‐Know Act
 of Law, J.D., cum laude
                                      (EPCRA), and the Resource Conservation and Recovery Act (RCRA). Most
 Illinois Wesleyan University, B.A.   recently, Dan joined a team of other DiCello Levitt attorneys and appointed
                                      Special Assistant Attorneys General to file lawsuits against polluters in the
                                      State of Michigan, seeking to hold them responsible for contaminating the
                                      environment with poly‐ and perfluoroalkyl chemicals, sometimes referred to
                                      as “forever chemicals.”

                                      Dan frequently counsels clients on developing and maintaining state‐of‐the‐
                                      art safety and health programs that ensure all employees enjoy safe and
                                      healthful workplaces, and works closely with both his clients and the
                                      Occupational Safety and Health Administration (OSHA) to enhance employee
                                      safety and health well beyond OSHA’s minimum requirements.




www.dicellolevitt.com                                                                                                10
  Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 13 of 18 PageID #:931



                                          Chris uses a multidisciplinary approach to trial advocacy
                                          through the use of cognitive neuroscience.

                                          Mr. Stombaugh concentrates his practice in the areas of personal injury,
                                          wrongful death, medical negligence and product liability. He has been a
                                          consistent thought leader on applying cognitive neuroscience techniques to
                                          trial advocacy as a trial lawyer and as a frequent instructor to other trial
                                          lawyers trial lawyers for most of his 25‐year career.

                                          His expertise has led to several record setting jury verdicts, often seven and
 Chris Stombaugh                          eight figures. The Wisconsin native's professional passion is to empower
 Partner                                  deserving people to have their stories heard and cared about by juries in
                                          courtrooms across America.
 EDUCATION
 Drake University School of Law, J.D.,    A member of the Wisconsin Association for Justice since 1997, Mr.
 with honors                              Stombaugh served as the organization's President for the 2014 term. He is
                                          also a member of the Iowa Association for Justice as well as the American
 University of Wisconsin, B.A.            Association for Justice. He has been chosen as a Wisconsin Super Lawyer
                                          every year since 2010 and has a 10/10 Avvo Rating. He speaks regularly to
                                          state bar and trial lawyer associations nationwide on modern and effective
                                          trial advocacy.

                                          John has gained widespread recognition as an extraordinary
                                          attorney with particular success in nationwide consumer and
                                          antitrust class actions.

                                          John Tangren maintains a national practice in consumer class action litigation,
                                          with vast experience in the field of automotive defect litigation. Mr. Tangren—
                                          who has spent the last decade advocating for plaintiffs—is presently leading
                                          DiCello Levitt’s efforts in several nationwide class cases, including Sloan v. Gen.
                                          Motors LLC (N.D. Cal.) and In re Polaris Mktg., Sales Practices, and Prods. Liab.
 John E. Tangren                          Litig. (D. Minn.).
 Partner
                                          Mr. Tangren has also successfully represented consumer plaintiffs on the
 EDUCATION                                appellate level. He played a significant role in the briefing for two impactful
 University of Chicago Law School, J.D.   Seventh Circuit decisions in the class action field: Messner v. Northshore
                                          University HealthSystem, 669 F.3d 802 (7th Cir. 2012), which reversed the
 University of Chicago, B.A.              district court’s denial of class certification and has been cited in over 400 cases
                                          since then for its guidance regarding class certification; and In re Text
                                          Messaging Antitrust Litigation, 630 F.3d 622 (7th Cir. 2010), which was decided
                                          on the briefs in an opinion written by Judge Posner. In both cases, Mr. Tangren
                                          crafted successful narratives regarding highly technical facts (in the health care
                                          and cellular services contexts) and applied them to complex areas of law (the
                                          sufficiency of complaint allegations and class certification showings) in such a
                                          way as to demonstrate to the appeals court why the consumer plaintiffs should
                                          carry the day.




www.dicellolevitt.com                                                                                                    11
  Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 14 of 18 PageID #:932




                                        Mark represents plaintiffs in all aspects of direct and class
                                        actions.

                                        Mr. Hamill concentrates on commercial, antitrust, securities, and consumer
                                        cases, often taking a lead role with expert witnesses in finance, accounting, and
                                        economics topics. He also serves as eDiscovery counsel in many of his cases,
                                        leveraging his depth of experience in this area as an attorney, and as an
                                        eDiscovery project manager serving Fortune 500 and major accounting firm
                                        clients in large‐scale, high intensity projects.
 Mark Hamill
 Senior Counsel                         Prior to joining the firm, Mr. Hamill represented Direct Action Purchaser
                                        plaintiffs in antitrust cases, advancing their interests and coordinating with
 EDUCATION                              counsel in parallel actions. He also represented shareholders in securities class
 Northwestern University Law            actions at a securities boutique firm in New York, including a Chinese reverse
 School, J.D., cum laude                merger case where his deposition and class certification work were
                                        instrumental to achieving a favorable settlement for the class.
 Washington & Jefferson College, B.A.
                                        Before taking on eDiscovery projects and plaintiff representations, Mr. Hamill
                                        practiced law with some of Chicago’s most prominent firms, where he served
                                        on trial and arbitration hearing teams in antitrust and accounting cases.

                                        Laura has over a decade of experience as a labor and
                                        employment attorney in matters ranging from workplace
                                        discrimination matters to counseling on compliance and best
                                        practices.

                                        Previously representing companies in collective and class action lawsuits under
                                        the Fair Labor Standards Act and state wage and hour laws, Ms. Reasons’
                                        experience spans multiple industries, including healthcare and hospitality.
                                        Now, as a plaintiffs’ attorney, Ms. Reasons’ experience has given her a unique
 Laura Reasons                          perspective that translates well into pursuing justice for individual claimants.
 Senior Counsel
                                        Before joining private practice, Ms. Reasons served as a judicial extern to the
 EDUCATION                              Honorable George W. Lindberg of the Northern District of Illinois. She also has
 Chicago‐Kent College of Law, J.D.      a history of performing pro bono work and community service. Throughout her
 Order of the Coif                      career, she has served as a Public Interest Law Initiative (PILI) fellow at Domestic
                                        Violence Legal Clinic, having previously served on the organization’s young
 Washington University in St. Louis,    professionals board. She has also represented individuals in immigration cases
 B.A.
                                        pro bono, including asylum seekers who were persecuted in their home
                                        countries for their sexual orientation and political party affiliation, DACA
                                        applicants, and incarcerated individuals.




www.dicellolevitt.com                                                                                                   12
  Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 15 of 18 PageID #:933



                                          Mark is an emerging leader in national mass tort and
                                          technology litigation.

                                          Mark M. Abramowitz has established a national profile in class action and
                                          mass tort litigation, having represented plaintiffs in actions involving
                                          automotive and Internet technology issues. He has been selected to serve on
                                          national discovery review teams and participated in national mediations,
                                          resolving hundreds of cases and distributing millions of dollars to clients
                                          injured by corporations. See In re Imprelis Herbicide, Sales Practice and
 Mark M. Abramowitz                       Products Liability Litig. (E.D. Pa.).
 Associate
                                          Outside of his own cases, Mr. Abramowitz actively investigates ways to
                                          integrate technology into the practice of law. Regularly consulted on cloud‐
 EDUCATION
                                          based systems, discovery technology, the Internet of Things, and litigation
 The University of Toledo College of
                                          concerning the storage and security of data, Mr. Abramowitz is developing a
 Law, J.D.
                                          reputation as an authority on computing issues. See Electronics in the
                                          Courtroom, 29th Annual accredited CLE (2016); How to manage a mass tort
 University of Guelph, B.A.
                                          inventory, OAJ Annual Convention (2015); Professional Conduct – efiling, 27th
                                          Annual CLE Update (2014); Marketing & Electronic Communications, 26th
                                          Annual Accredited CLE (2013).




                                          Daniel litigates consumer class actions, public client cases, and
                                          other complex commercial lawsuits.

                                          Mr. Ferri represents clients in a wide array of matters, litigating contract,
                                          patent, trade secret, copyright and antitrust disputes in federal and state courts
                                          throughout the country. He currently serves as appointed counsel for the State
                                          of New Mexico in a variety of matters, enforcing the State’s unfair practices act,
                                          and also represents individuals in multi‐state class actions involving consumer
                                          fraud, breach of warranty, and violations of ERISA and RICO.
 Daniel R. Ferri
 Associate                                An experienced litigator in technology issues, Mr. Ferri has represented
                                          plaintiffs asserting class claims against Volkswagen arising from the carmaker’s
 EDUCATION                                “defeat devices” to evade federal and statewide emissions standards. He has
 University of Illinois College of Law,   also represented inventors and companies in intellectual property disputes
 J.D., magna cum laude                    throughout the country, acknowledging the importance of a trade secrets to
                                          advancing a business’s interests and growing. See, e.g., Research Frontiers Inc.
 New York University, B.A., cum laude     v. E Ink Corp., Case No. 13‐cv‐01231 (D. Del.) and Cascades Computer
                                          Innovation LLC v. RPX Corp., No. 12‐cv‐01143 (N.D. Cal.).

                                          A thoughtful contributor to the bar’s ongoing discussion of important legal
                                          issues, Mr. Ferri frequently offers legal analysis to fellow practitioners seeking
                                          clarity on complex subjects. 2019 Survey of Federal Class Action Law: A Circuit‐
                                          by‐Circuit Analysis, American Bar Association (2019); Curing the Ascertainability
                                          Fallacy—the Ninth Circuit Strikes Back, American Association for Justice Class
                                          Action Litigation Newsletter (Winter 2017). Mr. Ferri is a volunteer with the
                                          Chicago Lawyers Committee for Human Rights.




www.dicellolevitt.com                                                                                                   13
  Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 16 of 18 PageID #:934



                                           Justin fights for individuals who have suffered harm from
                                           negligence, defective products, and civil rights abuses.

                                           Mr. Hawal brings a passion for justice to his work on behalf of victims of
                                           corporate and government wrongdoing. His work has spanned personal injury,
                                           product liability, and civil rights litigation. He has particular experience in cases
                                           involving defendants in the pharmaceutical and automotive industries.

                                           During law school, Justin was selected to join The Cleveland State Law Review
                                           and published a scholarly article on independent tort actions for spoliation of
 Justin J. Hawal
                                           evidence under Ohio law. He was also an active member of the civil litigation
 Associate
                                           clinic, through which he represented an asylum‐seeking immigrant from
                                           Honduras, among other clients.
 EDUCATION
 Cleveland‐Marshall School of Law,
 J.D., cum laude

 St. Louis University, B.A.

                                           With experience representing both plaintiffs and defendants,
                                           Mary’s trial skills rival those of senior litigators.

                                           Mary is an experienced litigator in mass tort and complex litigation, having
                                           represented clients in a wide range of matters, including serious personal
                                           injury, products liability, and environmental litigation. Prior to joining DiCello
                                           Levitt, Mary began her legal career practicing insurance defense in Virginia,
                                           thereafter litigating mass toxic tort claims pending in Chicago and the greater
                                           Midwest.
 Mary McKenna
 Associate                                 Mary’s passion for justice extends beyond the courtroom. She is a member of
                                           the Shriver Center on Poverty Law’s Professionals’ Council, which assists the
 EDUCATION                                 Shriver Center’s fight for economic and racial justice through fundraising efforts
 University of Mississippi School of       and advocacy. In law school, Mary was selected to participate in the Lott
 Law, J.D., cum laude                      Leadership Graduate Exchange Program with Nelson Mandela University in
                                           South Africa, where she studied societal and racial reconciliation in Mississippi
 University of Illinois, B.A., cum laude   and South Africa on local and national levels. She was also an elected student
                                           senator and an executive board member of the Mississippi Law Journal.




www.dicellolevitt.com                                                                                                       14
  Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 17 of 18 PageID #:935



                                       Adam Prom employs his skills as a young trial attorney to
                                       achieve favorable results for his clients.

                                       Beyond his frequent trial work in the Circuit Court of Cook County, Law Division,
                                       Adam Prom’s practice is focused on representing plaintiffs in complex litigation
                                       in federal courts across the United States.

                                       He has been deeply involved in nationwide class actions regarding the use of
                                       sophisticated damages modeling in consumer product and vehicle defect
 Adam Prom                             lawsuits, where he played a key role in motion practice regarding plaintiffs’
 Associate                             expert witnesses, class certification, and summary judgment. See, e.g., Elward,
                                       et al. v. Electrolux Home Products, Inc. (N.D. Ill.); Ryseweyk, et al. v. Sears
 EDUCATION                             Holdings Corp., et al. (N.D. Ill.); and Catalano, et al. v. BMW of North America,
 The University of Texas Law School,   et al. (S.D.N.Y.) (resulted in nationwide settlement). He also represented
 J.D.                                  plaintiffs in an ERISA class action concerning misclassification of insurance
                                       agents. Jammal, et al. v. American Family Ins. Group, et al. (N.D. Ohio).
 Marquette University, B.A
                                       Mr. Prom has demonstrated a commitment to serving underrepresented
                                       communities, volunteering as a mentor for high school students at the Legal
                                       Prep Charter Academy, a free, open‐enrollment public high school in the West
                                       Garfield Park neighborhood of Chicago.

                                       Prior to joining DiCello Levitt, Mr. Prom served as a judicial extern to a federal
                                       judge in the Northern District of Illinois and a federal magistrate judge in the
                                       Eastern District of Wisconsin.



                                       Brittany has a broad range of experience litigating matter that
                                       concern public entities and complex commercial structures.

                                       Brittany Hartwig is an associate in DiCello Levitt’s Chicago office with
                                       experience litigating complex commercial cases and actions involving serious
                                       injuries. She represents individuals, businesses, and public entities in a wide
                                       range of disputes, protecting their interests in state and federal courts across
                                       the country.
 Brittany Hartwig
                                       Prior to joining the firm, Brittany represented individuals, corporations,
 Associate                             municipalities, and nonprofit organizations through all stages of litigation,
                                       including pretrial, trial, and post‐trial motions. After successfully representing
 EDUCATION
                                       the defendant in a federal antitrust bench trial, she led the litigation strategy
 Loyola University Chicago School of
                                       related to the appeal and authored the subsequent appellee brief. She has
 Law, J.D., Certificate in Advocacy
                                       acted as lead attorney in jury trials involving federal civil rights claims and state
                                       personal injury claims, obtaining favorable verdicts for her clients in each case.
 University of Arizona, B.A.

                                       Outside of the office, Brittany focuses on giving back to the Chicago community
                                       and serves on the Executive Board of the Children’s Research Fund Junior Board
                                       in their philanthropic efforts to support the Anne & Robert H. Lurie Children’s
                                       Hospital of Chicago and the Stanley Manne Children’s Research Institute.




www.dicellolevitt.com                                                                                                   15
  Case: 1:20-cv-04699 Document #: 51-4 Filed: 09/08/20 Page 18 of 18 PageID #:936



                                      Robert has been one of the leading personal injury and class
                                      action attorneys in the state of Ohio for the last four decades.

                                      A co‐founder of one of DiCello Levitt’s predecessor firms, Mr. DiCello has
                                      amassed more than 45 years of professional experience and an extensive list of
                                      seven‐ and eight‐figure recoveries for victims of injustice. He has deep
                                      experience in a wide range of class actions, personal injury cases, complex mass
                                      torts, and probate matters. Over his long and successful career, he has won
                                      multiple appeals before the Ohio Supreme Court.
 Robert J. DiCello
 Of Counsel                           Robert put himself through Cleveland‐Marshall College of Law while working as
                                      a safety director at U.S. Steel Corp. While in law school, he was selected to join
                                      The Cleveland‐Marshall Law Review. He began his legal career as an assistant
 EDUCATION
                                      prosecutor in the Lake County Prosecutor’s Office and later become President
 Cleveland‐Marshall College of Law,
                                      of the Lake County Bar Association. He formed his own firm in 1978, managing
 J.D.
                                      it with great success over nearly 40 years until its members founded DiCello
 John Carroll University, B.A., cum
                                      Levitt.
 laude




www.dicellolevitt.com                                                                                               16
